DETAILED ACTION
In Applicant’s Response filed 4/16/22, Applicant has amended claims 1 and 25; and added new claim 50. Claims 48-49 have been cancelled. Currently, claims 1-47 and 50 are pending (claims 40-47 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 50 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claim 50 defines that the adjustable posterior multiple strut engager comprises a fastener that comprises a buckle and strap but the device recited in the original claims (and thus elected by original presentation) includes and adjustable posterior multiple strut engager that comprises a screw clamp as shown in applicant’s figures 1 and 3. Thus, new claim 50 is drawn to a distinct species of the claimed invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 50 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1-31 are objected to because of the following informalities requiring appropriate correction:
In claim 1 line 7, “the timing” should be amended to recite “a timing”.
In claims 2-28: in the first line of each of the claims, the phrase “The orthotic device” should be amended to recite “The dynamic ankle foot orthotic device”.
In claims 29 and 31: line 2 of each of the claims should be amended to recite “the dynamic ankle foot orthotic device of claim 1”.
In claim 30: lines 1 and 3 should be amended to recite “the dynamic ankle foot orthotic device”.

Claim Rejections - 35 USC § 112
35 USC 112(a):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1, as amended, is not supported by the original disclosure because there is no disclosure of how the adjustable posterior multiple strut engager is “non-slidably” adapted to restrain the movement of said one or more additional posterior dynamic struts. Applicant has argued that this feature is shown in figures 2A-2F and 3A-3C because these figures show the engager affixed at the proximal end of the struts but the Office respectfully disagrees because although these figures show the engager at a position at the proximal end, the figures do not show any structure which would prevent the engager from being repositioned by sliding the engager along the struts. Furthermore, although the specification includes a description that the engager is “affixed” at the proximal end of the struts, there is no suggestion that the attachment is permanent or incapable of removal for repositioning such as to slide the engager along the struts. Additionally, the claimed engager is disclosed as including an embodiment where the engager comprises a strap with buckle (specification para [0081]) which is interpreted as being capable of sliding because during use, the strap will slide over the buckle as it is tightened and/or loosened. Thus, for at least these reasons, the Office finds that the amendment to claim 1 to recite that the engager is “non-slidably” adapted to restrain movement constitutes new matter. Claims 2-39 depend directly or indirectly from claim 1 and, therefore, contain the same deficiencies. 

35 USC 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the limitation in amended claim 1 which recites that the adjustable posterior multiple strut engager is “non-slidably” adapted to restrain the movement of said one or more additional posterior dynamic struts renders the claim indefinite because it is unclear what the engager is non-slidable with respect to – i.e. is the engager incapable of sliding with respect to the first posterior dynamic strut, the one or more additional posterior struts, or with respect to some other element of the claimed device. Thus, for at least this reason, claim 1, as amended, is indefinite. Claims 2-39 depend directly or indirectly from claim 1 and, therefore, contain the same deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ingimundarson et al (US 7513880).
With respect to claim 1, Ingimundarson discloses a dynamic ankle foot orthotic device (ankle foot orthosis 260 in figures 26 and 27; orthotic footplate of the device is configured to be “durable and dynamic” – col 3 line 3) comprising a plurality of posterior dynamic struts (first spring member 264 and second spring member 266; fig 26-27) and an adjustable posterior multiple strut engager (connecting element 268; element 268 may be a ring, clamp, or hook and loop fastener all of which inherently are adjustable - col 12 line 23-25), wherein the plurality of posterior dynamic struts (264,266) comprises a first posterior dynamic strut (first spring member 264) and one or more additional posterior dynamic struts (second spring member 266), and wherein the adjustable posterior multiple strut engager (268) is affixed to the first posterior dynamic strut (col 12 lines 20-26; fig 26-27) on the anterior proximal end of the first posterior dynamic strut (as shown in fig 26, the element 268 is attached to spring member 264 on the front side – i.e. the anterior side, at the proximal end of the member) and is non-slidably adapted to restrain the movement of said one or more additional posterior dynamic struts (connects both members 264 and 266 and thus restrains the movement of the members; the element 268 can be a clamp – col 12 lines 23-25; a clamp inherently is capable of being tightened at a given position to hold the clamp at that position and prevent sliding of the clamp unless it is loosened to adjust the position by sliding it along the spring members i.e. between the positions shown in figures 26 and 27), thus enabling the timing and amount of flexion that can take place in the first posterior dynamic strut before said one or more additional posterior dynamic struts is engaged (adjustment is manually performed by a user who decides when to make such adjustment and how much of an adjustment to make – i.e. user decides whether to move element 268 into a position where the members 264 and 266 are engaged as in fig 26 or move element 268 into a position where members 264 and 266 are not engaged as in fig 27 and the choice as to when such adjustment occurs determines when the members become engaged – thus, the timing of engagement between the members 264 and 266 is dependent upon adjustment of element 268 by the user; additionally, choosing how much of an adjustment to make directly correlates to the amount of flexion that can take place in member 264 before member 266 is engaged because the members 264 and 266 are interpreted as coming into contact with one another at the same time when they are drawn towards each other when element 268 is at a position near cuff 262 as in fig 26 and member 264 will experience increasing amounts of flexion before contacting member 266 when element 268 is at positions located below the position shown in fig 26 with maximum flexion possible when element 268 is positioned near element 270 as shown in fig 27 because at that position, the greatest amount of space is provided between members 264 and 266 which, therefore, inherently will permit the most flexion before the members come into contact with one another) and wherein the posterior multiple strut engager (268) may be adjusted (element 268 may be a ring, clamp, or hook and loop fastener all of which inherently are adjustable - col 12 line 23-25) to engage said one or more additional posterior dynamic struts in combination with the first posterior dynamic strut (both members 264 and 266 are connected by element 268 – col 12 lines 20-26), thereby forming a single posterior dynamic strut assembly (as shown in figures 26-27 the elements are interconnected forming an integral structure) of greater rigidity than the first posterior dynamic strut alone (doubling the structure by using two members inherently doubles the rigidity) wherein the adjustable posterior multiple strut engager (268) may be adjusted to affect timing of engagement of said one or more additional posterior dynamic struts with the first posterior dynamic strut (element 268 may be a ring, clamp, or hook and loop fastener all of which inherently are adjustable - col 12 line 23-25; adjustment of such elements is manually performed by a user who decides when to make such adjustment and what adjustment to make – i.e. user decides whether to move element 268 into a position where the members 264 and 266 are engaged as in fig 26 or move element 268 into a position where members 264 and 266 are not engaged as in fig 27 and the choice as to when such adjustment occurs determines when the members become engaged– thus, the timing of engagement between the members 264 and 266 is dependent upon adjustment of element 268 by the user); and wherein the timing of engagement is adjusted such that said one or more additional posterior dynamic struts engage at the same time as said first posterior dynamic strut (members 264 and 266 are interpreted as coming into contact with one another at the same time as they are drawn towards each other when element 268 is moved upwardly from a position near element 270 as in fig 27 towards a position near cuff 262 as in fig 26).  
Ingimundarson does not explicitly disclose that the adjustable posterior multiple strut engager may be adjusted “prior to use by the patient”. However, the device of Ingimundarson is interpreted as being capable of being used as claimed. The limitation reciting that the strut engager “may be” adjusted prior to use by the patient is interpreted as being equivalent to reciting that the engager is “capable” of such use. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  As discussed above, element 268 in Ingimundarson may be a ring, clamp, or hook and loop fastener all of which inherently are adjustable (col 12 line 23-25) and adjustment of such elements is manually performed by a user who decides when to make such adjustment and what adjustment to make – i.e. user decides whether to move element 268 into a position where the members 264 and 266 are engaged as in fig 26 or move element 268 into a position where members 264 and 266 are not engaged as in fig 27 and the choice as to when such adjustment occurs determines when the members become engaged. Thus, the timing of engagement between the members 264 and 266 is dependent upon adjustment of element 268 by the user. There is no suggestion in Ingimundarson that such an adjustment would not be possible either prior to use or during use if desired or necessary based on the treatment needs of a given user. Thus, adjustment of element 268 is interpreted as being possible at whatever time a user deems to be most appropriate whether that time is before and/or during use of the device. Therefore, the adjustable posterior multiple strut engager of Ingimundarson is interpreted as being capable of adjustment “prior to use by the patient” as claimed.
Ingimundarson also does not explicitly disclose that adjustment of the strut engager affects the timing of engagement of struts “during the patient’s gait cycle”. However, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Ingimundarson, that the prior art will also function in the same manner as recited in the claims. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device of Ingimundarson includes all the structural limitations of the claimed orthotic device. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the device of Ingimundarson will affect the timing of engagement of struts “during the patient’s gait cycle”, as claimed, because such functional limitations are nothing more than the expected steps involved for normal and usual use of the device by an intended user.

Claims 1-4, 7-8, 10-14, 16-17, 24. 29-32, and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925).
With respect to claim 1, Varn discloses a dynamic ankle foot orthotic device (foot splint 10; has heel and foot portions and thus is interpreted as being an ankle foot orthotic; the spring like material of the splint permits deflection, thus the device is movable and therefore is interpreted as being an “dynamic” orthotic – see col 1 lines 53-56) comprising a plurality of posterior dynamic struts (back portion 12 and stabilizer arm 22 shown in figures 2-3) and an adjustable posterior multiple strut engager (nut and bolt assembly 24; nut/bolt inherently can be tightened or loosened for adjustment), wherein the plurality of posterior dynamic struts (12,22) comprises a first posterior dynamic strut (back portion 12) and one or more additional posterior dynamic struts (stabilizer arm 22), and 
wherein the adjustable posterior multiple strut engager (24) is affixed on the anterior proximal end of the first posterior dynamic strut (nut/bolt assembly 24 is attached to element 12 on the front or “anterior” side of the element 12 – interpreted as the side facing away from the leg during use, at the proximal end of element 12 – the proximal end of element 12 is interpreted as being the end that is closest to the heel and foot portions 14/16 of the splint as shown in figs 2-3) and is non-slidably adapted to restrain the movement of said one or more additional posterior dynamic struts (both elements 12 and 22 are connected by assembly 24 as shown in figures 2-3 and thus the movement of the elements is therefore restrained; the nut/bolt assembly 24 rotates to tighten/loosen and is screwed through elements 12/22 at a fixed location and thus cannot slide along the elements) thus enabling the timing and amount of flexion that can take place in the first posterior dynamic strut before said one or more additional posterior dynamic struts is engaged (the user decides when to adjust the nut and bolt assembly and how much to adjust it; tightening or loosening the nut/bolt and the amount of tightening/loosening that occurs directly affects the position of the elements 12 and 22 with respect to one another and thus also determines when the members become engaged and how much flexion occurs in element 12 before it comes into contact with element 22 – thus, the timing of engagement between the elements 12 and 22 and amount of flexion that can take place is dependent upon adjustment of the nut and bolt assembly 24 by the user) and wherein the adjustable posterior multiple strut engager (24) may be adjusted (nut/bolt inherently can be tightened or loosened for adjustment) to engage said one or more additional posterior dynamic struts in combination with the first posterior dynamic strut (both elements 12 and 22 are attached by assembly 24 as shown in figures 2-3), thereby forming a single posterior dynamic strut assembly (as shown in figures 2-3 the elements are interconnected forming an integral structure) of greater rigidity than the first posterior dynamic strut alone (doubling the structure by using two members inherently doubles the rigidity); wherein the adjustable posterior multiple strut engager may be adjusted to affect timing of engagement of said one or more additional posterior dynamic struts with the first posterior dynamic strut (adjustment of a nut and bolt assembly is manually performed by a user who decides when to make such adjustment and what adjustment to make – i.e. user decides when to tighten or loosen the nut/bolt and the amount of tightening/loosening to occur which directly affects the position of the elements 12 and 22 with respect to one another; the choice as to when such adjustment occurs determines when the members become engaged– thus, the timing of engagement between the elements 12 and 22 is dependent upon adjustment of the nut and bolt assembly 24 by the user); and wherein the timing of engagement is adjusted such that said one or more additional posterior dynamic struts engages later than said first posterior dynamic strut (the nut and bolt assembly 24 is tightened/loosened to control when the elements engage one another – tightening will cause the elements to be closer to one another which, inherently, will result in the elements engaging sooner and loosening will space the elements apart which inherently will cause engagement to be later).
Varn does not explicitly disclose that the adjustable posterior multiple strut engager may be adjusted “prior to use by the patient”. However, the device of Varn is interpreted as being capable of being used as claimed. The limitation reciting that the strut engager “may be” adjusted prior to use by the patient is interpreted as being equivalent to reciting that the engager is “capable” of such use. It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  As discussed above, the timing of engagement between the elements 12 and 22 is dependent upon adjustment of the nut and bolt assembly 24 by the user. Adjustment of a nut and bolt assembly such as the assembly 24 in Varn is manually performed by a user who decides when to make such adjustment. There is no suggestion in Varn that such an adjustment would not be possible either prior to use or during use if desired or necessary based on the treatment needs of a given user. Thus, adjustment of assembly 24 is interpreted as being possible at whatever time a user deems to be most appropriate whether that time is before and/or during use of the device. Therefore, the adjustable posterior multiple strut engager of Varn is interpreted as being capable of adjustment “prior to use by the patient” as claimed.
Varn also does not explicitly disclose that adjustment of the strut engager affects the timing of engagement of struts “during the patient’s gait cycle”.  However, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it is obvious that during normal use of the prior art device of Varn, that the prior art will also function in the same manner as recited in the claims. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device of Varn includes all the structural limitations of the claimed orthotic device. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, that the device of Varn will affect the timing of engagement of struts “during the patient’s gait cycle”, as claimed, because such functional limitations are nothing more than the expected steps involved for normal and usual use of the device by an intended user.
With respect to claim 2, Varn discloses the invention substantially as claimed (see rejection of claim 1) and also discloses a proximal cuff (strap 64 shown in figure 5), distal mechanical ankle joints (pin and lock nut structure 50/52 configured for placement on medial and lateral sides of the ankle as shown in figures 1-5; the nut 52 is tightened/loosened to adjust the angular orientation and thus is interpreted as being a mechanical joint – col 3 lines 18-32), and a distal footplate (foot portion 16), wherein the plurality of posterior dynamic struts (12,22) are attached at their distal ends (interpreted as being the end closest to foot portion 16) to the distal mechanical ankle joints (attached via structure of frame 26 – figures 1-3), wherein the first posterior dynamic strut (12) is attached at its proximal end to the proximal cuff (as shown in figure 5), and wherein the distal mechanical ankle joints (50/52) are attached medially and laterally to the distal footplate (as shown in figures 1-5).
	With respect to claim 3, Varn discloses the invention substantially as claimed (see rejection of claim 1) and also discloses a bridging piece (leg members 28 shown in figure 1), and wherein the plurality of posterior dynamic struts (12,22) are attached at their distal ends to the distal medial and lateral mechanical ankle joints (50/52) via the bridging piece (leg members 28 are part of the structure of frame 26 which interconnects elements 12 and 22 with the pin/lock nuts 50/52 on the medial/lateral sides of the device as shown in figures 1-5).
	With respect to claim 4, Varn discloses the invention substantially as claimed (see rejection of claim 2) and also discloses joint stirrups (lower/second arms 46) and wherein the distal medial and lateral mechanical ankle joints (50/52) are attached to the distal footplate (16) via the joint stirrups (as shown in figure 3).
With respect to claim 7, Varn discloses the invention substantially as claimed (see rejection of claim 2) and Varn also discloses that the distal medial and lateral mechanical ankle joints (pin and lock nut structure 50/52 configured for placement on medial and lateral sides of the ankle as shown in figures 1-5) are angled (the nut 52 is tightened/loosened to adjust the angular orientation – col 3 lines 18-32) but Varn does not explicitly disclose that the distal medial and lateral mechanical ankle joints are angled from about 25-35 degrees from a straight line bisecting a patient’s model’s base of heel and forefoot with respect to talocrural ankle axis. It would have been obvious, however, to have modified the angular configuration of the distal and medial ankle joints of Varn to be angled from about 25-35 degrees from a straight line bisecting a patient’s model’s base of heel and forefoot with respect to talocrural ankle axis since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 8, Varn discloses the invention substantially as claimed (see rejection of claim 7) but does not explicitly disclose that the angle is about 30 degrees. It would have been obvious, however, to have modified the angular configuration of the distal and medial ankle joints of Varn to be angled about 30 degrees since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 10, Varn discloses the invention substantially as claimed (see rejection of claim 3) and Varn also discloses that the bridging pieces are angled from a perpendicular line bisecting a line formed by bisecting a patient model’s base of heel and forefoot with respect to talocrural ankle axis (as shown in figures 4 and 5 the element 28 is at an angle with respect to the user’s foot) but Varn does not explicitly disclose that the bridging piece is angled from about 0-15 degrees from a perpendicular line bisecting a line formed by bisecting a patient model’s base of heel and forefoot with respect to talocrural ankle axis. It would have been obvious, however, to have modified the angular configuration of the bridging piece of Varn to be angled about 0-15 degrees from a perpendicular line bisecting a line formed by bisecting a patient model’s base of heel and forefoot with respect to talocrural ankle axis since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 11, Varn discloses the invention substantially as claimed (see rejection of claim 10) but does not explicitly disclose that the angle is about 8 degrees. It would have been obvious, however, to have modified the angular configuration of the bridging piece of Varn to be angled about 8 degrees since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 12, Varn discloses the invention substantially as claimed (see rejection of claim 4) and Varn also discloses that the joint stirrups (46) are angled with respect to talocrural ankle axis (as shown in figure 5 element 46 is arranged at an angle with respect to a user’s foot/ankle during use and, additionally, element 46 is attached via a nut/bolt and thus is interpreted as being capable of angular adjustment by tightening/loosening the nut/bolt). Varn does not, however, explicitly disclose that the joint stirrups are angled from about 25-35 degrees with respect to talocrural ankle axis. It would have been obvious, however, to have modified the angular configuration of the joint stirrups of Varn to be angled from about 25-35 degrees with respect to talocrural ankle axis since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 13, Varn discloses the invention substantially as claimed (see rejection of claim 12) but does not explicitly disclose that the angle is about 30 degrees. It would have been obvious, however, to have modified the angular configuration of the joint stirrups of Varn to be angled about 30 degrees since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 14, Varn discloses the invention substantially as claimed (see rejection of claim 2) and also discloses that the distal footplate (16) comprises a heel cup (heel portion 14 shown in figures 1-5).
With respect to claim 16, Varn discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the plurality of posterior dynamic struts comprises a material that allows a dynamic response in the device (splint 10 is comprised of resilient spring like material – col 1 lines 53-54).
With respect to claim 17, Varn discloses the invention substantially as claimed (see rejection of claim 16) and also discloses that the material is plastic (col 2 line 32).
With respect to claim 24, Varn discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the posterior multiple strut engager (24) comprises a fastener selected from the group consisting of nuts and bolts (nut and bolt assembly 24 – col 2 lines 41-42).
With respect to claims 29-32 and 34-39, the claims are rejected under 35 USC 103 as being obvious in view of Varn because with respect to the method steps claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus, as claimed, it will also perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(I). In the present case, the device recited in method claims 29-32 and 34-39 is identical to the device recited in claims 1-4, 14, 16-17 and 24 which is obvious in view of Varn (see claim rejections above). Since the prior art device of Varn is structurally equivalent to the device for carrying out the claimed method, the device will perform the claimed process and, therefore, the method claimed is considered to be obvious in view of the prior art.

Claims 5-6, 9, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Nobbe et al (US 7462160).
With respect to claim 5, Varn discloses the invention substantially as claimed (see rejection of claim 2) but does not explicitly disclose that the proximal cuff comprises an inner static cuff component and an outer dynamic cuff component.
Nobbe, however, teaches an analogous orthotic device comprising a proximal cuff (upper tibial cuff 16) that is prefabricated or custom formed to meet the specific requirements of a given patient (col 5 lines 39-42) and thus is interpreted as being a “static” cuff component since the shape, size or configuration of the cuff 16 does not change during use and the device further comprises a strap 46 on the outer surface of cuff 16 as shown in figure 9 which is interpreted as being a “dynamic cuff component” because strap 46 is a hook and loop fastener component to secure the cuff 16 in a closed configuration (col 5 lines 47-53) which is movable and repositionable to open and close the cuff 16 during insertion/removal of the limb. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the proximal cuff in Varn to comprise an inner static cuff component and an outer dynamic cuff component as taught by Nobbe in order to provide a structure that is custom formed to meet the specific requirements of a given patient (Nobbe col 5 lines 39-42) and permits adjustable closure of the cuff about a user’s limb (Nobbe col 5 lines 47-53).
With respect to claim 6, Varn in view of Nobbe discloses the invention substantially as claimed (see rejection of claim 5) and Nobbe also teaches that the outer dynamic cuff component (46) is connected to the inner static cuff component (16) such that the outer dynamic cuff component (46) can slidably translate over the inner static cuff component during use (as shown in figure 7, the hook/loop strap 46 slidably translates over the outer surface of cuff 16 in order to extend across the front of cuff 16 and then over vertical opening 44 where it then passes through an opening as shown in figures 2 and 3 and then wraps back on top of itself to draw the edges along opening 44 towards one another and attach to itself to hold the cuff 16 in a closed configuration). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified inner static cuff component and an outer dynamic cuff component of Varn in view of Nobbe so that the outer dynamic cuff component is connected to the inner static cuff component such that the outer dynamic cuff component can slidably translate over the inner static cuff component during use as taught by Nobbe in order to provide adjustable closure of the cuff about a user’s limb (Nobbe col 5 lines 47-53).
With respect to claim 9, Varn discloses the invention substantially as claimed (see rejection of claim 3) and also discloses that the plurality of posterior dynamic struts (12, 22) are attached at their distal ends to the distal medial and lateral mechanical ankle joints (via frame 26) and that the assembly further comprises a corresponding faceplate (bracket 32).
	Varn does not, however, disclose sandwiching said distal ends of said plurality of posterior dynamic struts between the bridging piece and a corresponding faceplate.
	Nobbe, however, teaches an analogous orthotic device comprising a faceplate (34; figure 3) and bridging piece (30; figure 3) wherein the distal end of a posterior dynamic strut (end of strut 12 near elements 28 in figure 3) is sandwiched between the bridging piece and faceplate (as shown in figures 3 and 4). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have changed the position of the faceplate of Varn to be located such that said distal ends of said plurality of posterior dynamic struts are sandwiched between the bridging piece and faceplate as taught by Nobbe in order to provide improved structural stability and a more secure connection of the struts to adjacent elements of the device.
	With respect to claim 18, Varn discloses the invention substantially as claimed (see rejection of claim 17) but does not disclose that the struts are formed from a material comprising carbon fiber.
	Nobbe, however, teaches an analogous orthotic device comprising a strut 12 constructed using carbon to provide dynamic controlled motion within the line of forward movement of the user (col 3 lines 15-19). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the struts in Varn from Carbon fiber as taught by Nobbe in order to provide dynamic controlled motion within the line of forward movement of the user (Nobbe col 3 lines 15-19).
	With respect to claim 19, Varn in view of Nobbe discloses the invention substantially as claimed (see rejection of claim 5) but Varn is silent as to what material is used to form the inner static cuff component and, therefore, does not disclose that the inner static cuff component comprises a material selected from the group consisting of thermoplastics, carbon fiber, nylon or composites thereof.
	Nobbe, however, teaches an analogous orthotic device comprising a cuff 16 fabricated using a carbon graphite lamination process (col 4 lines 9-15). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the inner static cuff of the device of Varn in view of Nobbe from a carbon fiber composite material like the cuff taught by Nobbe since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	With respect to claim 21, Varn in view of Nobbe discloses the invention substantially as claimed (see rejection of claim 5) but Varn is silent as to what material is used to form the outer dynamic cuff component and, therefore, does not disclose that the outer dynamic cuff component comprises a material that allows a dynamic response in the cuff.
Nobbe, however, teaches that the outer dynamic cuff is a strap 46 formed of hook and loop fastener component to secure the cuff 16 in a closed configuration (col 5 lines 47-53) which is movable and repositionable to open and close the cuff 16 during insertion/removal of the limb – thus, since the hook and loop material is capable of movable and repositionable, it is interpreted as allowing a dynamic response. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the outer dynamic cuff of the device of Varn in view of Nobbe from a material that allows a dynamic response in the cuff as taught by Nobbe since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Veldman (US 6517505).
With respect to claim 15, Varn discloses the invention substantially as claimed (see rejection of claim 14) but does not disclose that the heel cup comprises a thermoplastic material.
	Veldman however teaches use of thermoplastic material for custom molding a foot orthotic that includes a heel portion (claims 8 and 13). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have utilized a thermoplastic material as taught by Veldman for the heel cup of Varn in order to permit custom molding of the device for optimal fit and comfort.

Claims 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Nobbe et al (US 7462160) and further in view of Stearns et al (US 5891071).
With respect to claims 19-20, Varn in view of Nobbe discloses the invention substantially as claimed (see rejection of claim 5) but Varn is silent as to what material is used to form the inner static cuff component and, therefore, does not disclose that the inner static cuff component comprises a material that is a copolymer of thermoplastic materials.
	Stearns, however, teaches a leg brace including a calf and thigh cuff wherein the brace is formed of thermoplastic material (col 2 lines 65-67). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the inner static cuff of Varn from a thermoplastic material like the cuffs taught by Stearns since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Nobbe et al (US 7462160) and further in view of Paez (US 4791916).
With respect to claims 22-23, Varn in view of Nobbe discloses the invention substantially as claimed (see rejection of claim 21) but does not disclose that the outer dynamic cuff component is formed of a material that is selected from the group consisting of stainless steel, carbon, carbon fiber, titanium, fiberglass, resin, plastic, KEVLAR, aluminum, and composites thereof and, more specifically, that the material comprises carbon fiber.
Paez, however, teaches an analogous orthotic device comprising upper and lower cuffs that have an outer layer formed of a rigid carbon composite material and an inner layer that is a lining of a soft foam and fabric. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Varn in view of Nobbe to include an outer dynamic cuff component formed of a carbon fiber material as taught by Paez in order to provide a rigid exterior and, furthermore, because it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Kandt (US 20130053738).
With respect to claim 25, Varn discloses the invention substantially as claimed (see rejection of claim 24) and Varn also discloses that the nut can be tightened or loosened to control the timing when the one or more additional posterior dynamic struts engages with the first posterior dynamic strut (the user decides when to adjust the nut and bolt assembly and how much to adjust it; tightening or loosening the nut/bolt and the amount of tightening/loosening that occurs directly affects the position of the elements 12 and 22 with respect to one another and thus also determines when the members become engaged and how much flexion occurs in element 12 before it comes into contact with element 22 – thus, the timing of engagement between the elements 12 and 22 and amount of flexion that can take place is dependent upon adjustment of the nut and bolt assembly 24 by the user). Varn does not, however, explicitly disclose that the nut/bolt assembly is part of a fastener that comprises a screw clamp and a nut.
	Kandt, however, teaches a use of fastening elements such as an adhesive, a 
rivet, a screw, a clamp, a strap or a hook-and-eye connection for interconnection of elements forming a splint device (para [0022]) – thus, Kandt is interpreted as teaching that use of a clamp (or equivalent screw clamp and nut) is functionally equivalent and can be substituted with use of other fasteners such as a rivet or screw or, therefore, a nut and bolt fastener. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have used a screw clamp and nut as the fastener in the device of Varn since Kandt teaches that such a fastener is interchangeable with other types of fasteners and thus would be obvious to substitute for the nut and bolt fastener used in Varn.

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Crispin (US 4771768).
With respect to claim 26, Varn discloses the invention substantially as claimed (see rejection of claim 2) but does not disclose that the distal mechanical ankle joints are double action ankle joints.
	Crispin, however, teaches an orthotic device that utilizes adjustable double action ankle joints to pivotally interconnect uprights with support arms to permit adjustable range of motion of the uprights in dorsiflexion or plantar flexion (abstract). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the joints in Varn for double action ankle joints as taught by Crispin in order to permit adjustable range of motion in dorsiflexion or plantar flexion.
	With respect to claim 27, Varn in view of Crispin discloses the invention substantially as claimed (see rejection of claim 26) and Crispin further teaches that the double action ankle joints are contoured double action ankle joints because as shown in figure 2, the joint 20 has a curved configuration and thus is interpreted as being “contoured”. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the joints in Varn for contoured double action ankle joints as taught by Crispin in order to permit adjustable range of motion in dorsiflexion or plantar flexion.
	With respect to claim 28, Varn discloses the invention substantially as claimed (see rejection of claim 4) but does not disclose that the joint stirrups are double action joint stirrups.
	Crispin, however, teaches an orthotic device that utilizes adjustable double action ankle joints to pivotally interconnect uprights with support arms to permit adjustable range of motion of the uprights in dorsiflexion or plantar flexion (abstract) wherein the joints (18/20) include stirrups (side arms 58 and 60; fig 4). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the joints in Varn for double action ankle joints having joint stirrups as taught by Crispin in order to permit adjustable range of motion in dorsiflexion or plantar flexion.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Varn (US 5224925) in view of Guenther (US 7112180).
	With respect to claim 33, Varn discloses the method substantially as claimed (see rejection of claim 31) and Varn also discloses that the one or more additional posterior dynamic struts is combined with the first posterior dynamic strut (see rejection of claim 1) but does not disclose that said one or more additional posterior struts is configured as two or more struts.
	Guenther, however, teaches an orthotic device wherein the strut is configured having a split configuration providing two struts as shown in figure 1b. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have formed the one or more additional posterior struts in Varn as two or more struts as taught by Guenther since mere duplication of the essential working parts of a device involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 4/16/22 have been fully considered as follows:
Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections (which have been withdrawn) while new objections have been given as necessitated by Applicant’s amendments to the claims.
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 16-22 of the Response regarding the Ingimundarson and Varn references have been fully considered but are not persuasive as discussed below.
 	Specifically, the Office has noted Applicant’s arguments on page 16 that the amendments to claim 1 distinguish the claimed invention from the prior art device of Ingimundarson. The Office respectfully disagrees, however, for at least the reasons in the claim rejections provided above.
The Office has also noted Applicant’s arguments on page 17 that the claimed invention differs from the prior art because in Ingimundarson, once the connector is positioned to a desired location along the struts, both springs are set at that specific rigidity/flexibility throughout the entire stance cycle of gait – thus, the connector holds the two struts together, maintaining the same rigidity, no matter where the connector is placed prior to initiation of the gait cycle. The Office is not persuaded by these arguments, however, because claim 1 recites that the multiple strut engager “may be adjusted prior to use by the patient” and there are no limitations which require adjustment by the patient during the user’s gait cycle. However, even if such a limitation was recited in the claims, the device of Ingimundarson is capable of being used in this manner because element 268 in Ingimundarson may be a ring, clamp, or hook and loop fastener all of which inherently are adjustable (col 12 line 23-25) and adjustment of such elements is manually performed by a user who decides when to make such adjustment and what adjustment to make – i.e. user decides whether to move element 268 into a position where the members 264 and 266 are engaged as in fig 26 or move element 268 into a position where members 264 and 266 are not engaged as in fig 27 and the choice as to when such adjustment occurs determines when the members become engaged. Thus, the timing of engagement between the members 264 and 266 is dependent upon adjustment of element 268 by the user. Also, the device of Ingimundarson is configured to be used during walking since it includes a footplate having a configuration that results in energy storage and energy release as it undergoes flexion and deflexion during a user's gait (col 7 lines 2-4). Furthermore, as described in the claim rejections above, the rigidity is dependent upon how many members are in use and the number of members in use is determined by a user by adjustment of the engaging element on the device at whatever time the user deems necessary to make adjustments to the device. There are no limitations in the claims which prohibit adjustments from being made during or while a user is actively wearing or using the device. If adjustments are made during use, then the rigidity/flexibility would accordingly also be adjusted during use, thus providing changes in rigidity/flexibility during the gait cycle if necessary or desired. Thus, the prior art device of Ingimundarson is capable of being used as claimed, if desired, through adjustment by the user of the device, and, therefore, meets the claim.
Thus, for at least the reasons provided above, the Office maintains that the prior art device of Ingimundarson reads on claim 1 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 17-18 that the amendments to claim 1 distinguish the claimed invention from the prior art device of Varn. The Office respectfully disagrees, however, for at least the reasons in the claim rejections provided above.
	The Office has also noted Applicant’s arguments on page 18 that the nut and bolt assembly 24 in Varn is not equivalent to the claimed adjustable posterior multiple strut engager because it is used merely to tighten or loosen the stabilizer arm to allow rotation of the arm and does not affect nor add any dynamic response capabilities to the prior art device which is intended for use on bedfast patients. The Office respectfully disagrees. The Office is not persuaded by Applicant’s arguments regarding the intended use of the claimed invention as compared to the prior art of record. Thus, such arguments are ineffective to overcome the rejections of record. Additionally, the elements 12 and 22 are connected by assembly 24 as shown in figures 2-3 and movement of these elements is controlled by adjustment of the nut/bolt assembly 24. The Office maintains that assembly 24 in Varn comprising a nut and bolt is not unlike the adjustable posterior multiple strut engager of the claimed invention because as described in Applicant’s specification, the engager comprises a fastener selected from the group consisting of nuts and bolts (specification para [0008-0009]). Thus, the Office maintains that the nut and bolt assembly of Varn is equivalent to the nut and bolt fastener used as the adjustable posterior multiple strut engager in the present invention.
	The Office has also noted Applicant’s argument on pages 18-19 that the “stabilizer arm 22 affixed by the nut and bolt assembly 24 is structurally not a ‘dynamic’ strut” because in order for it to be a “dynamic strut” as disclosed in the present application, the arm 22 “would have to be able to come in contact with another portion of the device to allow for flexing and bending of this arm” since “springs or struts need two points of contact to actually allow the flexion and dynamic response to happen”. The Office respectfully disagrees. As discussed in the claim rejections above, the spring like material of the splint of Varn permits deflection (see col 1 lines 53-56). Thus, the device is movable and therefore is interpreted as being a “dynamic” orthotic. The capability of a material to flex and/or bend is an inherent property of the material that does not require attachment of the material to another element or two points of contact on the material in order for the material to be capable of bending. Additionally, there are no limitations in the claims which require two points of contact. Thus, for at least these reasons, the Office is not persuaded by Applicant’s argument.
	The Office has also noted Applicant’s arguments on page 19 that “there are no elements in Varn’s device that restrict this strut at any point along the length of the strut”. The Office respectfully disagrees because as described in the claim rejections above, adjustment of a nut and bolt assembly such as the assembly 24 in Varn is manually performed by a user who decides when to make such adjustment and what adjustment to make – i.e. user decides when to tighten or loosen the nut/bolt and the amount of tightening/loosening to occur which directly affects the position of the elements 12 and 22 with respect to one another; the choice as to when such adjustment occurs determines when the members become engaged. Additionally, the rigidity is adjusted by using multiple struts because doubling the structure by using two members inherently doubles the rigidity and, furthermore, inherently restricts movement of the strut. Thus, the rigidity and, accordingly, how motion is restricted, is dependent upon adjustment of the nut and bolt assembly 24 by the user. Thus, for at least this reason, the Office is not persuaded by Applicant’s arguments against the prior art.
	Therefore, for at least the reasons provided above, the Office maintains that the prior art device of Varn reads on the claimed invention substantially as recited in the present application. 
	The Office has also noted Applicant’s arguments on page 19 regarding method claims 29-32 and 34-39 but for at least the same reasons as provided above, the Office maintains that the Varn reference reads on the claims substantially as recited in the present application.
	With respect to the claim rejections under 35 USC 103 which are further in view of the Nobbe, Veldman, Stearns, Paez, Kandt, Crispin and Guenther references, the Office has noted Applicant’s arguments on pages 20-22 but for at least the same reasons as provided above, the Office is not persuaded by these arguments and therefore maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786